Citation Nr: 1032514	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-10 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for arthritis of the 
cervical spine. 

2.  Entitlement to service connection for right shoulder 
radiculopathy.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The Veteran served on active duty from August 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision, by the Indianapolis, 
Indiana, Regional Office (RO), which denied the Veteran's claim 
of entitlement to service connection for arthritis of the 
cervical spine and service connection for right shoulder 
radiculopathy.  (The Veteran had earlier appealed a denial of 
service connection for hyperlipidemia, but this appeal was 
withdrawn by way of a letter received from his then-appointed 
representative in December 2005.)

Following certification of the appeal to the Board, the Veteran 
appointed a new representative, a private attorney.  His newly 
appointed representative submitted a July 2010 letter in which he 
indicated that the Veteran desired a videoconference hearing 
before the Board.  This case must be remanded so that such a 
hearing can be scheduled and the Veteran and his representative 
can be given opportunity to prepare.  (In correspondence received 
at the RO in June 2010, the representative had asked for 
additional time to review the record.  This remand allows the 
representative time to prepare for the hearing.  If more time is 
required, the representative should contact the RO, which is the 
agency that will schedule the hearing.)

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should schedule a videoconference 
hearing before a member of the Board.  The 
Veteran and his representative should be 
given opportunity to prepare for the 
hearing.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

